Citation Nr: 1443851	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-28 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for service-connected lumbar spine degenerative disc disease, status post lumbar fusion. 

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected cervical spondylosis. 

3.  Entitlement to an initial compensable disability rating for service-connected hypertension. 

4.  Entitlement to an initial compensable disability rating for service-connected plantar fasciitis of the left foot. 

5.  Entitlement to an initial compensable disability rating for service-connected plantar fasciitis of the right foot. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1985 to September 2009.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Winston-Salem, North Carolina.  By that rating action, the RO, in part, granted service connection for low back and cervical spine disabilities; initial 20 and 10 percent disability ratings were assigned, respectively, effective October 1, 2009--the day following the Veteran's separation from service.  The RO also awarded service connection for hypertension and right and left foot plantar fasciitis; each disability was assigned an initial noncompensable disability rating, effective from October 1, 2009.  The Veteran appealed the RO's assignment of the initial 20, 10 and noncompensable disability ratings assigned to the above-cited service-connected disabilities to the Board. 

The issue of entitlement to service connection for fibromyalgia has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction ("AOJ").  (See written correspondence associated with Veteran's Notice of Disagreement, received by VA in January 2011, received and uploaded to his Virtual VA electronic claims file).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that prior to further appellate review of the initial rating claims on appeal additional substantive development is necessary; specifically, to obtain outstanding federal Family and Medical Leave Act (FMLA) records and to schedule the Veteran for VA examinations to determine the current severity of his service-connected low back and cervical spine disabilities; hypertension and plantar fasciitis of the left and right feet.

(i) FMLA records

In a June 2014 statement to the RO, the Veteran indicated that he had submitted records pertaining to his FMLA application.  (See June 2014 statement from the Veteran to VA uploaded to his Veterans Benefits Management System (VBMS) file at pg. 1).  In conjunction with his June 2014 statement, the Veteran submitted an application for a handicapped license plate; list of medications; and, September 2012 FMLA form reflecting that it was necessary for him to take leave from work due, in part, to chronic pain as a result of his low back and cervical spine disabilities.  VA has a responsibility to obtain records generated by federal government entities that may have an impact on the adjudication of a claim. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Thus, on remand, all pertinent FMLA-related records must also be obtained and uploaded to the Veteran's Virtual VA or VBMS electronic claims file. 

(ii) VA examinations

The Veteran, to include through his representative, contends that his service-connected low back and cervical spine disabilities, hypertension and plantar fasciitis of the left and right feet are more severely disabling than that reflected by the currently assigned 20 (low back), 10 (cervical spine) and noncompensable (hypertension and plantar fasciitis of the left and right feet) initial disability ratings.  (See Veteran's representative's June 2014 written argument to VA, received and uploaded to the Veteran's Virtual VA electronic claims file.)

VA last examined the Veteran's low back and cervical spine disabilities, hypertension and plantar fasciitis of the left and right feet in July 2009.  (See July 2009 VA Fee Basis examination report, received and uploaded to the Veteran's Virtual VA electronic claims file.)  The Veteran has argued that his "physical condition" has greatly deteriorated since the 2009 examination.  (See Veteran's June 2014 statement to VA).  

Thus, in view of the Veteran's argument that his physical constitution has greatly deteriorated, which, arguably, includes his service-connected lumbar and cervical spine, hypertension and podiatric disabilities, in connection with the passage of time (five years) since his July 2009 VA Fee Basis examination, the Board finds that new VA spine, cardiovascular and podiatric examinations are required to assess the current level of severity of these disabilities.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined contemporaneous examination required because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).
Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any additional records in association with FMLA that have not been uploaded to the Veteran's Virtual VA or VBMS electronic claims file.  
If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the Veteran's claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) (2014).

2.  After any additional records are obtained pursuant to directive (1) and uploaded to the Veteran's electronic claims file, schedule the Veteran for appropriate VA examination(s) to ascertain all orthopedic and neurological findings specific to the Veteran's service-connected low back and cervical spine disabilities.  The Veteran's Virtual VA and VBMS electronic claims files must be made available to the examiner(s) performing each examination, and those examiner(s) are asked to indicate that they have reviewed the Veteran's electronic claims files.  All indicated tests should be accomplished (to include x-rays, electromyography test/nerve conduction studies, etc.), and all clinical findings reported in detail.

In setting out neurological findings, the examiner should identify, and comment on the frequency or extent of, as appropriate, all neurological symptoms associated with the Veteran's low back and cervical spine disabilities-to specifically include muscle spasm, guarding, foot drop, upper and/or lower extremity radiculopathy and/or sciatic neuropathy, if any, and provide an assessment of the extent or severity of each.  Any other neurological manifestations of the Veteran's low back and cervical spine disability should be described in detail. 

In setting out orthopedic findings, the examiner should conduct range of motion testing of the lumbar and cervical spine, expressed in degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the low back and cervical spine.  If pain on motion of the low back and/or cervical spine is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the low back and/or cervical spine due to pain and/or any of the other symptoms noted above during any flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion of the low back and/or cervical spine.

The examiner must also discuss the frequency and duration of any doctor-prescribed bedrest (i.e., incapacitating episodes) caused by the lumbar and cervical spine disabilities.  If no bedrest has been prescribed, the examiner should so state.
   
 Finally, the examiner is requested to provide a discussion of the functional effects of the service-connected lumbar and cervical (neck) spine disabilities relative to the Veteran's ability to secure and follow a substantially gainful occupation.
   
The rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
 
3.  Following completion of the development request in paragraph 1, above, schedule the Veteran for a VA cardiovascular examination by an appropriate specialist to determine the current severity of his service-connected hypertension.  The Veteran's Virtual VA and VBMS electronic claims files must be made available to the examiner performing the examination, and the examiner is asked to indicate that he or she has reviewed the Veteran's electronic claims files.  All indicated tests should be accomplished, and all clinical findings reported in detail.

Specifically, the examiner is asked to respond to the following:

a) Is the Veteran's hypertension manifested by diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more? INDICATE YES OR NO.  IF YES, INDICATE ANY PERTINENT TIME PERIODS SINCE OCTOBER 1, 2009.

b) Does the Veteran have a history of diastolic pressure predominantly 100 or more that requires continuous medication for control? INDICATE YES OR NO. IF YES, INDICATE ANY PERTINENT TIME PERIODS SINCE OCTOBER 1, 2009.
 
 c) Is the Veteran's hypertension manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more? INDICATE YES OR NO.  IF YES, INDICATE ANY PERTINENT TIME PERIODS SINCE OCTOBER 1, 2009.
 
 d) Is the Veteran's hypertension manifested by diastolic pressure predominantly 120 or more? INDICATE YES OR NO.  IF YES, INDICATE ANY PERTINENT TIME PERIODS SINCE OCTOBER 1, 2009.
 
 e) Is the Veteran's hypertension manifested by diastolic pressure predominantly 130 or more? INDICATE YES OR NO.  IF YES, INDICATE ANY PERTINENT TIME PERIODS SINCE OCTOBER 1, 2009?
 
The rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
 
 4.  Following completion of the development requested in paragraph 1, above, Thereafter, schedule the Veteran for an appropriate VA podiatric examination by an appropriate specialist to determine the current severity of his service-connected right and left foot plantar fasciitis. The Veteran's Virtual VA and VMBS electronic claims files must be made available to the examiner in conjunction with the examination and the examiner must note that the folders have been reviewed.  Any and all tests and evaluations deemed necessary should be performed (to include range of motion testing), and the clinical findings must be reported in detail.  The examiner should elicit a complete history of the Veteran's right and left foot symptomatology and problems and note that, in addition to the examination findings, the Veteran's self-reported history has been taken into consideration in the examination report.
 
The examiner should report all signs and symptoms necessary for rating the Veteran's right and left foot plantar fasciitis under any potentially applicable rating criteria.  In particular, the examiner should indicate whether there is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  He or she should also state whether all toes are tending to dorsiflexion and whether there is limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads.  He or she should comment on whether the Veteran's right and left foot disabilities are each moderate, moderately severe, or severe in degree, and he or she should state whether there is actual loss of use of the right and/or left foot. 
 
The presence of objective evidence of pain, excess fatigability, incoordination, and weakness of the right and left foot should also be noted, as should any additional disability due to these factors.  The examiner should specifically describe the effects of the Veteran's right and left foot plantar fasciitis on his occupational functioning and daily activities of life.  
		
The rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
		
5.  Thereafter, readjudicate the initial rating claims, to include consideration of whether separate ratings for neurological impairment are warranted for the service-connected low back and cervical spine disabilities.  Readjudication of the initial rating claims should also take into account whether "staged" ratings are appropriate pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).
 
 If the decision is adverse to the Veteran, issue him and his representative a supplemental statement of the case and allow the appropriate time for response. Then, return the claims to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

